EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT AMENDMENT
 
This Employment Agreement Amendment is entered into by and between Vidaroo Corp.
and Thomas Moreland effective as of January 1, 2013 and remain in effect through
December 31, 2015.
 
1.  
Mr. Moreland is the current Chief Financial Officer, Secretary and Treasurer of
Vidaroo based on an employment agreement dated as of September 22, 2008 with
subsequent amendments dated November 10, 2009 and May 16, 2012.  Effective with
this Amendment he will also assume the responsibilities of Chief Executive
Officer and be appointed as Chairman of the Board.

 
2.  
In consideration for these additional duties, Mr. Moreland’s current Stock
Options under his previous agreements shall all fully vest and he will be
awarded an additional 6,000,000 that will vest ratably over the term of this
agreement.  All new and previously issued Stock Options shall be Exercisable at
Fair Market Value at the time of the execution of this agreement.  Fair Market
Value shall be defined as the average closing price of Vidaroo’s Common Stock
for the 30 calendar days prior to the execution of this agreement, as further
indicated in separately executed Vidaroo Corporation Non-Statutory Stock Option
Agreement.

 
3.  
Section 7(b)(i) of the Employment Agreement shall be revised to allow for a
severance payment of 12 months subject to the same termination provisions in the
original agreement.



Vidaroo Corp.
                    By:            
Mark Argenti, Outgoing CEO and
   
Thomas Moreland, Incoming
   
Chairman of the Board 
   
CEO and Chairman
 